 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is entered into as of June 6, 2014 by and between
Brainstorm Cell Therapeutics Ltd., a company incorporated under the laws of the
State of Israel and maintaining its principal place of business at 12 Bazel St.
Petach Tikva, Israel (the “Company”), and Uri Yablonka, Israeli ID 033323965
residing at 5 Toskanini Street, Tel-Aviv Israel, 64076 (the “Employee”).

 

WHEREAS The Company is engaged, inter alia, in the research, development,
manufacturing and marketing of adult stem cell therapeutics for neurological
diseases; and     WHEREAS The Company desires to engage the Employee as Chief
Operating Officer (“COO”) and as a member of the board of directors of the
Company and of Brainstorm Cell Therapeutics Inc. (“Brainstorm Inc.” ), and the
Employee desires to enter into such employment and represents that he has the
requisite skill and knowledge to serve as such; and     WHEREAS The parties
desire to set forth herein the terms and conditions of the Employee's engagement
by the Company and Brainstorm Inc., as set forth below;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1.EMPLOYMENT – GENERAL

 

1.1.Employment. Company hereby employs Employee and Employee hereby accepts
employment upon the terms and conditions set forth herein.

 

1.2.The Position. The Employee shall be employed as the COO and in such
capacity; he shall be subject to the direction and control of and shall report
to the Company’s Board of Directors.

 

1.3.Personal Service Contract. The Parties hereto confirm that this is a
personal service contract and that the relationship between the parties hereto
shall not be subject to any general or special collective employment agreement
or any custom or practice of Company in respect of any of its other employees or
contractors. Except as expressly provided in this Agreement, Employee shall not
be entitled to any payments or other benefits in respect of his employment upon
the termination of his employment with Company.

 

1.4.Special Degree of Personal Trust. Employee acknowledges and agrees that from
the perspective of the status, responsibility and terms of employment of
Employee, he shall be considered amongst those employees whose functions require
a special degree of personal trust, and his position is a senior managerial
position, and the conditions and circumstances of whose employment do not
facilitate the supervision of their work and rest hours as those expressions are
defined in the Hours of Work and Rest Law, 5711-1951 and accordingly the
restrictions specified in the aforementioned Law and in the Wage Protection Law,
1958 shall not apply to his employment. Employee shall not be entitled to demand
or receive, inter alia, payment for overtime, and the amount paid to him as a
Salary (as defined below), was calculated based on the above assumptions and
therefore includes full compensation for overtime hours.

 

1

 

 

2.EMPLOYEE’S UNDERTAKINGS. Employee hereby undertakes as follows:

 

2.1.Carry out of Instructions. To be in charge, under the Company's and/or
Brainstorm Inc's CEO, of all the Company's, and Brainstorm Inc's, Human
Resources (HR), Investor Relation (IR), Public Relations (PR), as well as to
carry out all of the instructions related to his employment in accordance with
the instructions of the Company's and Brainstorm Inc’s CEO.

 

2.2.Fidelity. To perform the duties and assignments imposed in the scope of his
employment with the Company, with devotion, honesty and fidelity and to dedicate
to the performance of the said duties all his know-how, qualifications and
experience and all the time, diligence and attention required for the
performance thereof efficiently, with fidelity and in accordance with the
requirements of this Agreement, and to use his best endeavors in order to
consolidate Company and Brainstorm Inc. and to advance the affairs and business
of Company and Brainstorm Inc. and the realization of their respective
objectives.

 

2.3.Conflict of Interest. Employee declares that he is not presently involved,
and he undertakes not to become involved in the future, for so long as he is an
employee of Company, in any obligations towards any third party whatsoever which
entail any form of conflict of interest with his employment with Company.

 

3.COMPENSATION

 

3.1.Salary. In consideration for Employee’s obligations under this Agreement,
Company shall pay Employee a monthly gross salary of 31,900 NIS (the “Salary”).

 

3.2.Payment. The Salary shall be paid to Employee by no later than the 9th of
the calendar month following the calendar month of employment to which the
payment relates. As provided in Section 1.4 above, Employee shall not be
entitled to any further remuneration or payment whatsoever other than the Salary
and/or benefits set forth herein, unless expressly specified in this Agreement.
Employee acknowledges that the Salary to which he is entitled constitutes due
consideration for all of his working hours and days. The Salary, as specified in
Section 3.1 hereto, and it alone, shall constitute the sole basis for
calculating any of Employee’s rights under any applicable law, and any other
benefits provided under this Agreement shall not be deemed as the Salary or any
part thereof.

 

3.3.Statutory Deductions. Company shall make the required statutory deductions
from the Salary and from any other amount paid and/or benefits granted to
Employee by Company under this Agreement, including income tax, social security
and healthcare tax, and make the appropriate payments on behalf of Employee to
the Israeli Tax Authority, to the Institute of National Insurance and any other
relevant authority.

 

3.4.Additional Benefits. Employee shall be entitled to such additional benefits,
as provided in Exhibit A.

 

3.5.Expenses. The Company will reimburse Employee for any documented,
out-of-pocket expenses from time to time properly incurred by Employee in
connection with his employment by Company, provided that any expense in excess
of $5,000 shall require the prior approval of the CEO.

 

2

 

 

3.6.Sick Leave and Recuperation Pay. Employee shall be entitled to sick leave
and Recuperation Pay (דמי הבראה) as provided by law.

 

3.7.Vacation. Employee shall be entitled to an annual vacation of 20 days per
year, and such annual vacation shall be increased by 2 days every year up to 24
days per year, and no less than the number of days required by the Annual
Vacation Law, 5711-1951 (the “Annual Vacation Law”), and in accordance with the
Annual Vacation Law, 5711-1951. Annual vacation may not be accumulated for over
2 years and therefore in the event that Employee accumulates such days and does
not make use of the same or redeem their value, the Company shall be entitled to
delete or redeem them.

 

3.8.Reserve Duty. Employee shall continue to receive the Salary (and Company
shall continue to make contributions to the managers insurance policy and the
education fund provided for herein) during periods of military reserve duty.
Employee hereby assigns and undertakes to pay to Company any amounts received
from the National Insurance Institute as compensation for such reserve duty
service.

 

4.TERM OF AGREEMENT

 

4.1.Term. This Agreement shall commence on the date hereof (subject to it being
executed on that date by both parties) and shall continue to be in full force
and effect unless terminated by either party in accordance with this Agreement.

 

4.2.Termination. Employee and the Company shall be entitled to terminate this
Agreement by giving the other a prior written notice of 90 days; it being
understood that during such period, Employee shall (subject to the needs of the
Company determined at the Company’s sole discretion) continue to perform his
duties for Company, including the training and initiation of his replacement,
and, subject to the performance of such obligations, Company shall make all
payments as required hereunder. For the avoidance of doubt it is hereby
clarified that in case the Employee resigns for any of the reasons detailed in
the Severance Pay Law, 5723-1963 and the regulations promulgated there under, as
resignations which are deemed to be dismissals, Employee shall be deemed to have
been dismissed by the Company not for "cause".

 

4.3.Resignation From Board Of Directors. Upon either party's notice of
termination of employment, for any reason, Employee will immediately resign from
the board of directors of both the Company and Brainstorm Inc.

 

4.4.Termination For Cause. Notwithstanding the foregoing provisions of this
Section 4, Company shall be entitled to terminate this Agreement forthwith, and
without prior notice, and Employee shall not be entitled to any severance pay or
other compensation whatsoever, in any circumstance under which the Employee
would not by law and if so ordered by court of law be entitled to such payment.
Furthermore, in any of the following events (together with the circumstances
described in the previous sentence, “Cause”), if following such event the
Employee is nonetheless entitled by law to severance pay, the provisions of
Section 4.3 will not apply, and the Company will be entitled to terminate this
Agreement with the minimum notice period provided by law: (i) indictment for any
felony involving moral turpitude or affecting the Company or Brainstorm Inc.;
(ii) any refusal to carry out a directive of the Board of Directors of the
Company or Brainstorm Inc., or disregard of a rule or policy of the Company
known to the Employee or contained in a policy and procedure manual provided to
the Employee, which involves the business of the Company and which was capable
of being lawfully performed; (iii) embezzlement of funds of the Company or
Brainstorm Inc. or other breach of fiduciary duty towards the Company or
Brainstorm Inc.; (iv) ownership, direct or indirect, of an interest in a person
or entity in competition with the Company or Brainstorm Inc., without the prior
written permission of the Board of Directors of the Company and Brainstorm Inc.;
and (v) disposition of Company’s or Brainstorm Inc.'s confidential information
contrary to the provisions of the law or this Agreement; (vi) willful disloyalty
and/or deliberate dishonesty; (vii) material breach of any of the terms of this
Agreement.

 

3

 

 

4.5.Should the termination of the employment of the Employee be made by the
Company not for "cause", the Employee shall be entitled to continue to receive
the Salary including all social benefits, the car and the cell phone following
the Notice Period equal to 1 month multiplied by the number of full years of
employment by the Company but in any event up to 3 months.

 

5.PROPRIETARY INFORMATION

 

5.1.Proprietary Information. The Employee acknowledges and agrees that the
business of the Company and Brainstorm Inc. and their respective affiliates is
highly competitive and that in the course of his employment with the Company and
Brainstorm Inc., he will have access to confidential and proprietary information
concerning the business and financial activities of the Company, Brainstorm Inc.
and their respective affiliates and information and technology regarding the
Company, Brainstorm Inc. and their respective affiliates’ product research and
development, including, without limitation, the Company, Brainstorm Inc.’s and
their respective affiliates’ patents, trade marks, trade secrets, patent,
copyright, mask work, design, and other intellectual property rights throughout
the world, banking information, investments, investors, properties, employees,
marketing plans, customers, trade secrets, and test results, processes, data and
know-how, improvements, inventions, techniques and products (actual or planned).
Such information, whether documentary, written, oral, computer generated, or
otherwise shall be deemed to be and referred to as “Proprietary Information”.

 

Proprietary Information shall be deemed to include any and all preparatory
information disclosed by or on behalf of the Company or Brainstorm Inc. and
irrespective of form, but excluding information that (i) was known to the
Employee prior to his association with the Company and can be so proven by
documentary evidence, (ii) shall have appeared in any printed publication or
patent but only to the extent appeared therein or shall have become a part of
the public knowledge, except as a result of a breach of this Agreement or any
other obligation to the Company or Brainstorm Inc. by the Employee or any other
employee or third party or the breach of the undertakings of the Company or
Brainstorm Inc. towards any third party or (iii) is legally required by any
administrative or governmental agency to be disclosed, provided that any such
disclosure shall be made only to the extent required to fulfill Employee’s legal
obligations, and provided further that the Employee immediately notifies the
Company or Brainstorm Inc. of such obligation or requirement, prior to making
any disclosure, to enable the Company or Brainstorm Inc. to contest the
requirement thereof.

 

5.2.Nondisclosure. Employee agrees and declares that all Proprietary
Information, patents and other rights in connection therewith shall be the sole
property of the Company and/or Brainstorm Inc. and their respective assignees at
all times. Both during his engagement by the Company and/or Brainstorm Inc. and
indefinitely after its termination Employee will keep in confidence and trust
all Proprietary Information and the Employee will not use or disclose any
Proprietary Information or anything relating to it without the written consent
of the Company or Brainstorm Inc., except as may be necessary in the ordinary
course of performing the Employee’s duties hereunder and in the best interests
of the Company and Brainstorm Inc.

 

4

 

 

5.3.Return of Materials. Employee agrees that on or before the termination of
his employment with the Company or Brainstorm Inc. he will return to the Company
and Brainstorm Inc. all Company and Brainstorm Inc. property and materials,
including but not limited to, (if applicable) personal computers, laptops, fax
machines, scanners, copiers, cellular phones, credit cards and telephone charge
cards, manuals, building keys and passes, courtesy parking passes, diskettes,
intangible information stored on diskettes, software programs and data compiled
with the use of those programs, software passwords or codes, tangible copies of
trade secrets and confidential information, sales forecasts, names and addresses
of Company and Brainstorm Inc. customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by Employee
that is or was related to his employment with the Company or Brainstorm Inc.
(“Company Property”). Employee agrees that in the event that he discovers any
other Company Property in his possession after the termination of his employment
with the Company he will immediately return such materials to the Company and
Brainstorm Inc.

 

5.4.Third Party Information. Employee recognizes that the Company and Brainstorm
Inc. received and will receive confidential or proprietary information from
third parties subject to a duty on the Company’s or Brainstorm Inc.’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes at all times. Both during his employment and after its
termination, the Employee undertakes to keep and hold all such information in
strict confidence and trust. He will not disclose any of such information
without the prior written consent of the Company or Brainstorm Inc., except as
may be necessary to perform his duties as an employee of the Company or
Brainstorm Inc. and consistent with the Company’s or Brainstorm Inc.’s agreement
with such third party. Upon termination of his employment with the Company or
Brainstorm Inc., Employee shall act with respect to such information as set
forth in Section 5.3, mutatis mutandis.

 

5.5.Survival. The Employee’s undertakings in this Section 5 shall remain in full
force and effect after termination of this Agreement.

 

6.ACKNOWLEDGEMENT OF OWNERSHIP; ASSIGNMENT OF INVENTIONS.

 

6.1.Disclosure of Inventions. Employee will promptly disclose in writing to the
Company all Inventions, made or discovered or conceived or reduced to practice
or developed by him, either alone or jointly with others, during the term of his
employment. Employee will also disclose to the Company all Inventions made,
discovered, conceived, reduced to practice, or developed by him within three (3)
months after the termination of his employment with the Company which resulted,
in whole or in part, from his prior employment by the Company. Such disclosures
shall be received by the Company in confidence, to the extent such Inventions
are not assigned to the Company pursuant to this Agreement.

 

6.2.Assignment of Inventions. Subject to Section 6.4, Employee hereby assigns
and agrees to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all his right, title and interest in and to any and
all Inventions whether or not patentable or registrable under copyright or other
statutes, made or conceived or reduced to practice or learned by him, either
alone or jointly with others, during the period of his employment with the
Company. Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 2, are hereinafter referred to as “Company
Inventions”.

 

5

 

 

6.3.Nonassignable Inventions. Notwithstanding, this Agreement will not be deemed
to require assignment of any invention which was developed entirely on
Employee's own time without using the Company's equipment, supplies, facilities,
or Proprietary Information and which is not related to the Company's actual
business, research or development.

 

6.4.Government or Third Party. Employee also agrees to assign all his right,
title and interest in and to any particular Company Invention to any third
party, including without limitation government agency, as directed by the
Company.

 

6.5.Works Made for Hire. Employee acknowledges that all original works of
authorship which are made by him (solely or jointly with others) within the
scope of his employment and which are protectable by copyright are the sole
property of the Company pursuant to applicable copyright law.

 

6.6.Assignment or Waiver of Moral Rights. Any assignment of copyright hereunder
(and any ownership of a copyright as a work made for hire) includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Employee hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent.

 

6.7.Enforcement of Proprietary Rights. Employee will assist the Company in every
proper way to obtain, and from time to time enforce, any Proprietary Rights
relating to Company Inventions in any and all countries. To that end, Employee
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, Employee will
execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. Employee's obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of his employment, but the
Company shall compensate Employee at a reasonable rate after his termination for
the time actually spent by him at the Company's request on such assistance.

 

6.8.Service Inventions. For the removal of any doubt, all the above will also
apply to any “Service Inventions” as defined in the Israeli Patent Law, 1967
(the “Patent Law”), it being clarified that under no circumstances will Employee
be deemed to have any proprietary right in any such Service Invention,
notwithstanding the provision or non-provision of any notice of an invention
and/or company response to any such notice, under Section 132(b) of the Patent
Law. This agreement is expressly intended to be an agreement with regard to the
terms and conditions of consideration for Service Inventions in accordance with
Section 134 of the Patent Law.

 

6

 

 

6.9.Royalties. Employee acknowledges and agrees that he will not be entitled to
royalties, consideration or other payments with regard to any Prior Inventions,
Company Inventions, Service Inventions or any of the intellectual property
rights set forth above, including any commercialization of such Prior
Inventions, Company Inventions, Service Inventions or other intellectual
property rights, and do hereby explicitly, irrevocably and unconditionally
waives the right (if exists) to receive any such additional royalties,
consideration or other payments. Without derogating from the aforesaid, it is
hereby clarified that the level of Employee's compensation and consideration has
been established based upon the aforementioned waiver of rights to receive any
such additional royalties, consideration or other payments, and that Employee's
compensation as an employee of the Company includes full and final compensation
and consideration to which he may be entitled under law with respect to any
Prior Inventions, Company Inventions, Service Inventions or any of the
intellectual property rights set forth above.

 

6.10.Records. Employee agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all of the Company's Proprietary Information
developed by him and all of the Company's Inventions made by him during the
period of his employment at the Company, which records shall be available to and
remain the sole property of the Company at all times.

 

7.NON - COMPETITION

 

7.1.Non-Competition. The Employee agrees and undertakes that he will not, so
long as he is employed by the Company or Brainstorm Inc. and for a period of 12
months following termination of his employment for whatever reason, directly or
indirectly as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, corporate officer, director, licensor or in any other capacity
whatsoever, engage in, become financially interested in, be employed by, or have
any connection with any business or venture that is engaged in any activities
involving either (i) products which compete, directly or indirectly, with the
business of the Company or its subsidiaries and/or affiliates, products produced
or proposed to be produced by the Company or its subsidiaries or affiliates or
(ii) information, processes, technology or equipment that competes with
information, processes, technology or equipment in which the Company or its
subsidiaries or affiliates has a proprietary interest, or that competes with
products or services offered by the Company, its affiliates and/or subsidiaries;
provided, however, that the Employee may own securities of any corporation which
is engaged in such business and is publicly owned and traded but in an amount
not exceeding at any one time, one percent (1%) of any class of stock or
securities of such company, so long as Employee has no active role in the
publicly owned and traded company as director, employee, consultant or
otherwise.

 

7.2.Non-Solicitation. The Employee agrees and undertakes that during the term of
his employment with the Company or Brainstorm Inc. and for a period of eighteen
(18) months thereafter, the Employee will not directly or indirectly including
personally or in any business in which it is an officer, director, joint
venturer, partner or shareholder, or otherwise:

 

7

 

 

(i)Solicit, entice, canvass or approach or endeavor to solicit, canvass or
approach any person who, to his knowledge, was provided with services by the
Company or Brainstorm Inc. or their affiliates or subsidiaries or provided
services to the Company or Brainstorm Inc. or their affiliates or subsidiaries
as a vendor or supplier at any time during the eighteen (18) months immediately
prior to the termination of the Employee’s employment (i) for the purpose of
offering services or products which directly compete with the business of the
Company or Brainstorm Inc. (or their subsidiaries or affiliates) or their
Proprietary Information, (ii) for the purpose of interfering with the Company’s
or Brainstorm Inc.'s relationship with such entity or person, or (iii) to cease
doing business with Company or Brainstorm Inc. (or their subsidiaries or
affiliates), reduce its relationship with Company or Brainstorm Inc. (or their
subsidiaries or affiliates) or refrain from establishing or expanding a
relationship with Company or Brainstorm Inc. (or their subsidiaries or
affiliates) or in any other way interfere with the Company’s or Brainstorm
Inc.'s (or their subsidiaries’ or affiliates') relationships with its customers,
vendors or suppliers; or

 

(ii)Employ, solicit or entice away or endeavor to solicit or entice away from
the Company or its parent or subsidiaries any person employed by the Company or
its parent or subsidiaries any time during the eighteen (18) months immediately
prior to the termination of the Employee’s employment with a view to inducing
that person to leave such employment and to act for another employer in the same
or a similar capacity.

 

7.3.Severability. If any one or more of the terms contained in this Section 7
shall, for any reason be held to be excessively broad with regard to time,
geographic scope or activity, the term shall be construed in a manner to enable
it to be enforced to the extent compatible with applicable law.

 

8.MISCELLANEOUS

 

8.1.Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Israel without reference to
conflicts of law principles and sole jurisdiction shall be granted to the
competent courts in Tel-Aviv, Israel.

 

8.2.Assignments. Employee may not assign or transfer any right, claim or
obligation provided herein. The Company may assign or transfer any right, claim
or obligation provided herein, provided that any right of the Employee under
this Agreement shall not be diminished.

 

8.3.Notices. The addresses of the parties for the purposes of this Agreement
shall be as specified in the preamble hereto and/or any other address as
notified by either party to the other from time to time. All notices and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be sent by the notifying party to the other party via fax,
e-mail, registered mail or personal delivery service. Notices shall be deemed
effective 72 business hours after sending same by registered mail, postage
prepaid, to the other party at the address noted above, 24 business hours after
their authenticated transmission via fax, or e-mail and immediately upon their
personal delivery by courier or other personal delivery service.

 

8.4.Construction. Words in the masculine gender shall include the feminine and
vice versa.

 

8.5.Entire Agreement. This Agreement constitutes an integrated, written
contract, expressing the sole and entire agreement between the parties with
respect to the subject matter hereof and supersedes any and all other agreements
or understandings, whether oral or written.

 

8

 

 

8.6.Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by the parties.

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written:

 



/s/ Chaim Lebovits   /s/ Uri Yablonka       BRAINSTORM CELL THERAPEUTICS LTD.  
Uri Yablonka



 



By:             Name: Chaim Lebovits           Title: President    



 

9

 

 

Exhibit A

 

1.Pension Insurance. The Company shall contribute funds on behalf of the
Employee to a Managers Insurance Fund or a Pension Fund in the name of the
Employee (“Fund”) and disability insurance for loss of ability to work
(“Disability Insurance”) as specified below.

 

1.1 The Company shall allocate to the Fund five percent (5%) in case of a
Managers Insurance or six percent (6%) in case of a Pension Fund, of each
monthly Salary for pension compensation and eight and a third percent (8.33%) of
each monthly Salary to severance compensation. Moreover, only in case the
Employee will choose a Managers Insurance (and not a Pension Fund) the Company
will allocate for the purpose of the Disability Insurance a maximum premium of
2.5% of Employee’s monthly Salary, as provided by the general approval of the
Minister of Labor and Social Welfare regarding payments by employers to a
pension fund and insurance fund in lieu of severance pay. The Company shall
deduct from Employee’s monthly Salary an aggregated amount equal to five percent
(5%) in case of a Managers Insurance or five and a half percent (5.5%) in case
of a Pension Fund, of Employee’s monthly Salary for the Fund.

 

1.2 The Employee hereby agrees and acknowledges that all of the payments that
the Company shall make to the abovementioned manager’s insurance policy shall be
instead of any severance pay to which the Employee or Employee’s successors
shall be entitled to receive from the Company with respect to the salary from
which these payments were made and the period during which they were made, in
accordance with Section 14 of the Severance Pay Law 5723-1963 (the “Law”). The
parties hereby adopt the General Approval of the Minister of Labor and Welfare,
published in the Official Publications Gazette No. 4659 on June 30, 1998,
attached hereto as Exhibit B. The Company hereby waives in advance any claim it
has or may have to be refunded any of the payments made to the manager’s
insurance policy, unless (1) the Employee’s right to severance pay is
invalidated by a court ruling on the basis of Sections 16 or 17 of the Law (and
in such case only to the extent it is invalidated), or (2) the Employee withdrew
funds from the manager’s insurance policy for reasons other than an “Entitling
Event”. An “Entitling Event” means death, disability or retirement at the age of
60 or more.

 

2.Education Fund. The Company shall pay a sum as high as the recognized
deductible cap by the tax authorities, but in any event no more than 7.5% of the
Salary and shall deduct 2.5% from the Salary to be paid on behalf of Employee
toward an education fund. Use of these funds shall be in accordance with the
by-laws of the fund. The Employee hereby grants his consent to such a deduction
provided in this section herein.

 

3.Unless the Company terminates this Agreement for “Cause” (as defined in
Section 4.4 of this Agreement), the amounts deposited in the Manager’s Insurance
and Education Fund pursuant to Sections 1 and 2 above shall be automatically
released to the Employee upon termination of this Agreement, provided that
Employee fulfills his obligations pursuant to Section 4.2 and 4.3 of the
Agreement by law (training and initiation of his replacement etc.).

 

4.Options. On the date of this Agreement (the "Grant Date"), the Employee shall
be granted a stock option under BrainStorm Inc.’s Amended and Restated 2004
Global Share Option Plan (the “Plan”) for the purchase of up to 500,000 shares
of Common Stock of BrainStorm Inc. (subject to adjustment as shall be described
in a separate stock option agreement and pursuant to the Plan), which stock
option shall vest and become exercisable immediately.

 

10

 

 

 

4.1Exercise Price: The exercise price of the stock option granted on the date
hereof and shall be $0.18 per share.

 

4.2Employee shall be granted a stock option under the Plan (or the applicable
successor option plan) for the purchase of up to 200,000 shares of Common Stock
(subject to appropriate adjustment in the case of stock splits, reverse stock
splits and the like) of BrainStorm Inc. (the "Additional Options" and each an
Additional Option”) on the first business day after each annual meeting of
stockholders (or special meeting in lieu thereof) of Brainstorm Inc., beginning
with the 2014 annual meeting, and provided that the Employee remains an employee
of the Company on each such date. The exercise price per share of the Common
Stock subject to each Additional Option shall be equal to $0.05 (subject to
appropriate adjustment in the case of stock splits, reverse stock splits and the
like, or changes to the “Israeli Annual Option Award” under the Brainstorm Inc.
Director Compensation Plan as amended from time to time). Each Additional Option
will vest and become exercisable (“vest”) on each monthly anniversary date as to
1/12th the number of shares subject to the option over a period of twelve months
from the date of grant such that each Additional Option will be fully vested and
exercisable on the first anniversary of the date of grant, provided that the
recipient remains an employee of the Company on each such vesting date.

 

4.3Exercise Period: 10 years from grant date (with respect to the stock option
granted on the Grant Date and with respect to the Additional Options), provided
that the Employee continues to be employed by the Company. Upon termination of
the Employment for any reason, the Employee shall be entitled to exercise the
stock in accordance with the terms and conditions of Section 8 of the Plan, or
the corresponding section of any successor plan.

 

4.4[RESERVED].

 

5.Cellular Phone. The Company shall provide the Employee, at the Company's sole
cost and expense, a cellular phone, according to company practice. All taxes
with respect to the cellular phone shall be borne by the Company.

6.Company car The Company shall purchase or lease for the Employee an automatic
car to be used according to Company’s policy. All taxes with respect to the
purchase or lease of the car shall be borne by the Company.

7.Yearly review. Bonuses, milestones and salary shall be considered by the Board
of Directors of Brainstorm Inc. annually, based on the Company meeting its
objectives during such year and the contribution of the Employee.

 



/s/ Chaim Lebovits   /s/ Uri Yablonka       BRAINSTORM CELL THERAPEUTICS LTD.  
Uri Yablonka



 



By:       Name: Chaim Lebovits     Title: President     Date: June 6, 2014  
Date: June 6, 2014



 

11

 

 

Exhibit B

 

General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay

 

[tpg12.jpg] 

 





/s/ Chaim Lebovits   /s/ Uri Yablonka       BRAINSTORM CELL THERAPEUTICS LTD.  
Uri Yablonka



 



By:       Name: Chaim Lebovits     Title: President     Date: June 6, 2014  
Date: June 6, 2014



 

12

 

